United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-3158
                                     ___________

Susan Phillips,                        *
                                       *
       Plaintiff - Appellant,          *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Metropolitan Zoological Park &         * Eastern District of Missouri.
Museum District, doing business as     *
the St. Louis Zoo,                     *      [UNPUBLISHED]
                                       *
       Defendant - Appellee.           *
                                  ___________

                                  Submitted: February 13, 1998
                                      Filed: April 8, 1998
                                    ___________

Before LOKEN and HANSEN, Circuit Judges, and DAVIS,* District Judge.
                            ___________

PER CURIAM.

      Susan Phillips was terminated from her employment at the St. Louis Zoo in May
1994. She sued the Metropolitan Zoological Park & Museum District in state court in
September 1994, asserting claims of breach of contract and intentional infliction of
emotional distress because the District refused to reinstate her to a prior position. The


      *
        The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota, sitting by designation.
state court dismissed her first amended petition with prejudice in February 1996,
granting Phillips twenty days to amend. Instead, Phillips commenced this action in
April 1996, alleging sex and race discrimination in violation of Title VII, 42 U.S.C.
§ 1981, and the Missouri Human Rights Act because Phillips, a white female, was
replaced by a less qualified African-American male. The district court1 dismissed the
action as barred by the doctrine of res judicata as developed under Missouri law.
Phillips appeals. After careful review of the record and consideration of the parties’
contentions on appeal, we affirm for the reasons stated in the district court’s
Memorandum and Order dated June 20, 1997. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CAROL E. JACKSON, United States District Judge for the
Eastern District of Missouri.

                                         -2-